   Case 1:19-cv-00478-MN Document 3 Filed 04/10/19 Page 1 of 1 PageID #: 19


                           UNITED STATES DISTRICT COURT
                              DISTRICT OF DELAWARE

ADAM FRANCHI, Individually and On Behalf           )
of All Others Similarly Situated,                  )
                                                   )
                      Plaintiff,                   ) Case No. 1:19-cv-00478-MN
                                                   )
       v.                                          ) CLASS ACTION
                                                   )
CAS MEDICAL SYSTEMS, INC., ALAN W.                 ) JURY TRIAL DEMANDED
MILINAZZO, PAUL A. MOLLOY, THOMAS                  )
S. PATTON, GREGORY P. RAINEY, JAMES                )
E. THOMAS, KATHLEEN A. TUNE, and                   )
KENNETH R. WEISSHAAR,                              )
                                                   )
                      Defendants.                  )

                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff Adam

Franchi (“Plaintiff”) hereby voluntarily dismisses the above-captioned action (the “Action”) with

prejudice as to the Plaintiff only. Defendants have filed neither an answer nor a motion for

summary judgment in the Action, and no class has been certified.

DATED: April 10, 2019                            RIGRODSKY & LONG, P.A.

                                                 By: /s/ Brian D. Long
                                                     Brian D. Long (#4347)
OF COUNSEL:
                                                     Gina M. Serra (#5387)
                                                     300 Delaware Avenue, Suite 1220
RM LAW, P.C.
                                                     Wilmington, Delaware 19801
Richard A. Maniskas
                                                     Telephone: (302) 295-5310
1055 Westlakes Drive, Suite 300
                                                     Facsimile: (302) 654-7530
Berwyn, PA 19312
                                                     Email: bdl@rl-legal.com
Telephone: (484) 324-6800
Facsimile: (484) 631-1305                            Email: gms@rl-legal.com
Email: rm@maniskas.com
                                                      Attorneys for Plaintiff
